535 F.2d 213
In the Matter of Robert K. GOLDEN, Bankrupt, Plaintiff-Appellant,v.Renee GOLDEN, Defendant-Appellee.
No. 1117, Docket 76-5015.
United States Court of Appeals,Second Circuit.
Argued June 3, 1976.Decided June 3, 1976.

George Friedman, New York City, for plaintiff-appellant.
Aaron Gelbwaks, New York City (Gelbwaks & Pollack, New York City, on the brief), for defendant-appellee.
Before KAUFMAN, Chief Judge, CLARK, Associate Justice,* and TIMBERS, Circuit Judge.
PER CURIAM:


1
We affirm for the reasons stated in Judge Weinfeld's opinion below, 411 F. Supp. 1076 (D.C.1976).



*
 United States Supreme Court, retired, sitting by designation